Exhibit 10.35

 

LOGO [g478126g67b45.jpg]    9721 Sherrill Blvd. | Knoxville TN 37932   

865-560-4328 | fax 865-560-4710

ken.lowe@scrippsnetworks.com

Kenneth W. Lowe    Chairman of the Board, President,    Chief Executive Officer
   assistant: Nancy Walters | nancy.walters@scrippsnetworks.com

November 14, 2012

Cynthia L. Gibson

9721 Sherrill Boulevard

Knoxville, Tennessee 37932

 

Re: Employment Agreement

Dear Cynthia:

Scripps Networks Interactive, Inc. (the “Company”), either directly or through
one of its subsidiaries, agrees to employ you and you agree to accept such
employment upon the following terms and conditions:

1. Term. Subject to the provisions for earlier termination provided in paragraph
8 below, the term of your employment hereunder shall become effective as of
November 30, 2012 (the “Effective Date”) and continue until December 31, 2016.
Such period shall be referred to as the “Term,” subject to earlier termination
of your employment for any reason. The Company shall provide you with at least
ninety (90) days’ notice prior to the expiration of the Term if the Company does
not intend to continue to employ you beyond the expiration of the Term. If the
Company does not provide you with such notice and the Company and you do not
agree in writing to renew or extend this Agreement or enter into a new
employment agreement upon the expiration of the Term, the Term shall
automatically renew for up to two one-year terms.

2. Duties. You will be the Executive Vice President, Chief Legal Officer and
Corporate Secretary of the Company and will report directly to the Chief
Executive Officer of the Company (“Reporting Senior”). You agree as a member of
management to devote substantially all your business time, and apply your best
reasonable efforts, to promote the business and affairs of the Company and its
affiliated companies during your employment. You will perform such duties and
responsibilities commensurate with your position and title during the Term, and
as may be reasonably assigned to you from time to time by your Reporting Senior.
You shall not, without the prior written consent of the Company, directly or
indirectly, during the Term, other than in the performance of duties naturally
inherent to the businesses of the Company and in furtherance thereof, render
services of a business, professional, or commercial nature to any other person
or firm, whether for compensation or otherwise; provided, however, that so long
as it does not materially interfere with the performance of your duties
hereunder, you may serve as a director, trustee or officer of, or otherwise
participate in, educational, welfare, social, religious, civic, professional, or
trade organizations. Your principal place of employment shall be in Knoxville,
Tennessee.

 

1



--------------------------------------------------------------------------------

3. Compensation.

(a) Annual Salary. During the Term, the Company agrees to pay you no less than
$500,000 a year in base salary (“Annual Salary”), less applicable deductions and
withholding taxes, in accordance with the Company’s payroll practices as they
may exist from time to time during the Term. Your Annual Salary may be increased
by the Company’s Compensation Committee in conjunction with your annual
performance review conducted pursuant to the guidelines and procedures of the
Company applicable to similarly situated executives, but in no event shall your
Annual Salary be less than the annual salary amount established under this
paragraph 3(a) for the immediately previous calendar year.

(b) Annual Incentive. During the Term, you shall be eligible to participate in
the Company’s applicable Annual Incentive Plan, as amended, or any successor to
such plan (the “Annual Incentive Plan”) with a target annual incentive
opportunity of Fifty Percent (50%) of your Annual Salary as established under
paragraph 3(a) (“Annual Incentive”). The Annual Incentive amount actually paid
shall be based on your attainment of, within the range of the minimum and
maximum performance objectives, strategic and financial goals established for
you by the Company and approved by the Company’s Compensation Committee. The
Company shall pay to you any Annual Incentive under this paragraph 3(b) in
accordance with the terms and subject to the conditions of the Annual Incentive
Plan.

(c) Equity Award. On November 14, 2012 (the “Grant Date”), the Company shall
grant to you a restricted share unit award (the “Restricted Share Unit”) that
covers a number of units (rounded up to the nearest whole unit) obtained by
dividing (i) $250,000, by (ii) the closing per-share price of the Company’s
Class A Common Shares as listed on the New York Stock Exchange on the Grant
Date. The Restricted Share Unit shall be granted upon the terms, and subject to
the conditions, of the 2008 Long-Term Incentive Plan and the award agreement
evidencing the grant of the Restricted Share Unit, a copy of which is attached
as Exhibit A to this Agreement.

4. Benefits. During your employment hereunder, you shall be eligible to
participate in all equity incentive plans of the Company applicable to similarly
situated executives of the Company in accordance with the terms of each plan, as
shall be determined by the Company’s Compensation Committee. During your
employment hereunder, you shall also be entitled to participate in any employee
retirement, pension and welfare benefit plan or program available to similarly
situated executives of the Company, or to the Company’s employees generally, as
such plans and programs may be in effect from time to time, including, without
limitation, pension, profit sharing, savings, estate preservation and other
retirement plans or programs, 401(k), medical, dental, life insurance,
short-term and long-term disability insurance plans, accidental death and
dismemberment protection, travel accident protection, and all other plans that
the Company may have or establish from time to time and in which you would be
entitled to participate under the terms of the applicable plan for similarly
situated executives. This provision is not intended, nor shall it have the
effect of, reducing any benefit to which you were entitled as of the effective
date of this Agreement. However, this provision shall not be construed to
require the Company to establish any welfare, compensation or long-term
incentive plans, or to prevent the modification or termination of any plan once
established, and no action or inaction with respect to any plan shall affect
this Agreement. You shall be entitled to be reimbursed by the

 

2



--------------------------------------------------------------------------------

Company for tax and financial planning up to a maximum net amount of $10,000 per
year, and for the annual membership fees and other dues associated with one
luncheon club. In addition, the Company shall pay the cost of an annual “senior
executive” physical examination.

5. Business Expenses. During your employment hereunder, upon delivery of proper
documentation in accordance with the Company’s expense reimbursement policy, the
Company shall reimburse you for reasonable travel and other expenses incurred in
the performance of your duties as are customarily reimbursed to similarly
situated executives of the Company.

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
your continuing or future participation in any plan, program, policy or practice
provided by the Company or its affiliates and for which you may qualify that are
provided to any other similarly situated executives. Amounts that are vested
benefits or that you are otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or its
affiliates at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.

7. Non-Competition, Confidential Information, Etc.

(a) Non-Competition. You agree that your employment with the Company is on an
exclusive basis and that, while you are employed by the Company, you will not
engage in any other business activity that would otherwise conflict with your
duties and obligations (including your commitment of substantially all business
time) under this Agreement. You agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for any business competitive with any business of the Company, or for
any customer of the Company, without the prior written consent of the Company;
provided, however, that this provision shall not prevent you from investing as a
less-than-one-percent (1%) stockholder in the securities of any company listed
on a national securities exchange or quoted on an automated quotation system.
The Non-Compete Period shall cover the entire Term, unless earlier terminated as
set forth in paragraphs 8(b) or (c) as well as twelve (12) months after your
employment with the Company terminates for any reason, or on such earlier date
as you may make the election under paragraph 7(i) (which relates to your ability
to terminate your obligations under this paragraph 7(a) in exchange for waiving
your right to certain compensation and benefits).

(b) Confidential Information. You agree that, during the Term or at any time
thereafter: (i) you shall not use for any purpose other than the duly authorized
business of the Company, or disclose to any third party, any information
relating to the Company or any of its affiliated companies which is proprietary
to the Company or any of its affiliated companies (“Confidential Information”),
including any trade secret or any written (including in any electronic form) or
oral communication incorporating Confidential Information in any way (except as
may be required by law or in the performance of your duties under this Agreement
consistent with the Company’s policies); and (ii) you will comply with any and
all confidentiality obligations of the Company to a third party, whether arising
under a written agreement or otherwise. Information shall not be deemed
Confidential Information which: (x) is or becomes generally available to the
public other than as a result of a disclosure by you or at your direction or by
any other person who directly or

 

3



--------------------------------------------------------------------------------

indirectly receives such information from you, or (y) is or becomes available to
you on a non-confidential basis from a source which is entitled to disclose it
to you.

(c) No Solicitation or Interference. You agree that, during the Term and for one
(1) year thereafter, no matter how the Term ends, you shall not, directly or
indirectly: (i) employ or solicit the employment of any person who is then or
has been within six (6) months prior thereto, an employee, independent
contractor or consultant of the Company or any of its affiliated companies; or
(ii) interfere with, disturb or interrupt the relationships (whether or not such
relationships have been reduced to formal contracts) of the Company or any of
its affiliated companies with any talent, production companies, vendors,
advertisers (including, without limitation their agencies or representatives),
sponsors, distributors, customers, suppliers, agents, consultants or independent
contractors.

(d) Ownership of Works. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services to the Company or any of its affiliates during your employment
with the Company and/or any of its affiliated companies and any works in
progress resulting from such services, shall be works-made-for-hire and the
Company shall be deemed the sole owner throughout the universe of any and all
rights of every nature in such works, whether such rights are now known or
hereafter defined or discovered, with the right to use the works in perpetuity
in any manner the Company determines in its sole discretion without any further
payment to you. If, for any reason, any of such results and proceeds are not
legally deemed a work-made- for-hire and/or there are any rights in such results
and proceeds which do not accrue to the Company under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
the Company shall have the right to use the work in perpetuity throughout the
universe in any manner the Company determines in its sole discretion without any
further payment to you. You shall, as may be requested by the Company from time
to time, do any and all things which the Company may deem useful or desirable to
establish or document the Company’s rights in any such results and proceeds,
including, without limitation, the execution of appropriate copyright, trademark
and/or patent applications, assignments or similar documents and, if you are
unavailable or unwilling to execute such documents, you hereby irrevocably
designate your Reporting Senior or his designee as your attorney-in-fact with
the power to execute such documents on your behalf. To the extent you have any
rights in the results and proceeds of your services under this Agreement that
cannot be assigned as described above, you unconditionally and irrevocably waive
the enforcement of such rights. This paragraph 7(d) is subject to, and does not
limit, restrict, or constitute a waiver by the Company or any of its affiliated
companies of any ownership rights to which the Company or any of its affiliated
companies may be entitled by operation of law by virtue of being your employer.

(e) Litigation.

 

  (i)

You agree that, during the Term, for one (1) year thereafter and, if longer,
during the pendency of any litigation or other proceeding, and except as may be
required by law or legal process: (x) you shall not communicate with anyone
(other than your own attorneys and tax advisors), except to the extent necessary
in the

 

4



--------------------------------------------------------------------------------

  performance of your duties under this Agreement, with respect to the facts or
subject matter of any pending or potential litigation of which you have
knowledge, or regulatory or administrative proceeding involving the Company or
any of its affiliated companies, other than any litigation or other proceeding
in which you are a party-in-opposition, without giving prior notice to the
Company’s Chief Executive Officer; and (y) in the event that any other party
attempts to obtain information or documents from you with respect to such
matter, either through formal legal process such as a subpoena or by informal
means such as interviews, if you are legally permitted to do so, you shall
promptly notify the Company’s Chief Executive Officer before providing any
information or documents.

 

  (ii) You agree to cooperate with the Company and its attorneys, both during
employment and during the five (5) year period following termination of your
employment, in connection with any litigation or other proceeding arising out of
or relating to matters in which you were involved prior to the termination of
your employment. Your cooperation shall include, without limitation, providing
assistance to the Company’s counsel, experts or consultants, and providing
truthful testimony in pretrial and trial or hearing proceedings. In the event
that your cooperation is requested after the termination of your employment, the
Company will: (x) seek to minimize interruptions to your schedule to the extent
consistent with its interests in the matter; and (y) reimburse you for all
reasonable and appropriate out-of-pocket expenses actually incurred by you in
connection with such cooperation upon reasonable substantiation of such
expenses.

 

  (iii) Except as required by law or legal process, or as requested by the
Company’s Chief Executive Officer, you agree that you will not testify in any
lawsuit or other proceeding which directly or indirectly involves the Company or
any of its affiliated companies that was not filed by you, or which may create
the impression that such testimony is endorsed or approved by the Company or any
of its affiliated companies. In all events, if legally permitted to do so, you
shall give advance notice to the Company’s Chief Executive Officer that you will
be testifying promptly after you become aware that you may be required to
provide it. The Company expressly reserves its attorney-client and other
privileges except if expressly waived in writing.

(f) Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with the Company or any of its affiliated companies shall remain
the exclusive property of the Company. In the event of the termination of your
employment for any reason, the Company reserves the right, to the extent
permitted by law and in addition to any other remedy either may have, to deduct
from any monies otherwise payable to you the following: (i) all amounts you may
directly owe to the Company or any of its affiliated companies at the time of or
subsequent to the termination of your employment with the Company; and (ii) the
reasonable value of the Company property which you retain in your possession
after the termination of your employment with the

 

5



--------------------------------------------------------------------------------

Company. In the event that the law of any state or other jurisdiction requires
the consent of an employee for such deductions, this Agreement shall serve as
such consent.

(g) Non-Disparagement. During the duration of your employment and for one
(1) year following the termination thereof for any reason, you shall not make,
nor cause any one else to make or cause on your behalf, any public disparaging
or derogatory statements or comments regarding the Company or its affiliated
companies, or its officers or directors; likewise, the Company’s officers will
not make, nor cause any one else to make, any public disparaging or derogatory
statements or comments regarding you.

(h) Injunctive Relief. The Company has entered into this Agreement in order to
obtain the benefit of your unique skills, talent, and experience. You and the
Company acknowledge and agree that your violation of one or all of paragraphs
9(a) through (h) of this Agreement will result in irreparable damage to the
Company and/or its affiliated companies and, accordingly, the Company may obtain
injunctive and other equitable relief for any breach or threatened breach of
such paragraphs, in addition to any other remedies available to the Company.

(i) Survival; Modification of Terms. The obligations set forth under paragraphs
7(a) through (i) shall remain in full force and effect for the entire period
provided therein notwithstanding the termination of your employment under this
Agreement for any reason or the expiration of the Term; provided, however, that
your obligations under paragraph 7(a) (but not under any other provision of this
Agreement) shall cease if you terminate your employment for Good Reason or the
Company terminates your employment without Cause and you notify the Company in
writing, prior to the Company’s payment of any severance benefits pursuant to
paragraphs 8(e)(iii) through (viii) and payable pursuant to terms of the
Company’s Executive Severance Plan, you waive your right to receive termination
payments and benefits in accordance with paragraph 8(e)(iii) through
(viii) payable pursuant to the terms of the Company’s Executive Severance Plan.
You and the Company agree that the restrictions and remedies contained in
paragraphs 7(a) through (h) are reasonable and that it is your intention and the
intention of the Company that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. If a court of competent
jurisdiction shall find that any such restriction or remedy is unenforceable but
would be enforceable if some part were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with the
modification necessary to make it enforceable. For avoidance of doubt, you will
not be required to waive your rights to receive the payment under paragraphs
8(e)(i) and (ii) if you wish to be released from paragraph 7(a).

8. Termination.

(a) Termination for Cause. The Company may, at its option, terminate your
employment under this Agreement for Cause and thereafter shall have no
obligations under this Agreement, including, without limitation, any obligation
to pay Annual Salary or Annual Incentive or provide benefits, other than any and
all earned and/or vested compensation and/or benefits as of the Date of
Termination. “Cause” shall mean exclusively: (i) embezzlement, fraud or other
conduct that would constitute a felony (other than traffic-related citations);
(ii) willful unauthorized disclosure of Confidential Information; (iii) your
material breach of this Agreement; (iv) your gross misconduct or gross neglect
in the performance of your duties

 

6



--------------------------------------------------------------------------------

hereunder; (v) your willful failure to cooperate with a bona fide internal
investigation or investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other material reasonably known to be
relevant to such an investigation, or the willful inducement of others to fail
to cooperate or to destroy or fail to produce documents or other material; or
(vi) your willful and material violation of the Company’s written conduct
policies, including but not limited to the Company’s Employment Handbook and
Ethics Code. The Company will give you written notice prior to terminating your
employment pursuant to (iii), (iv), (v), or (vi), of this paragraph 8(a),
setting forth the nature of any alleged failure, breach or refusal in reasonable
detail and the conduct required to cure. Except for a failure, breach or refusal
which, by its nature, cannot reasonably be expected to be cured, you shall have
twenty (20) business days from the giving of such notice within which to cure
any failure, breach or refusal under (iii), (iv), (v), or (vi) of this paragraph
8(a); provided, however, that, if the Company reasonably expects irreparable
injury from a delay of twenty (20) business days, the Company may give you
notice of such shorter period within which to cure as is reasonable under the
circumstances.

(b) Good Reason Termination. You may terminate your employment under this
Agreement for Good Reason at any time during the Term by written notice to the
Company. “Good Reason” shall mean without your consent (other than in connection
with the termination or suspension of your employment or duties for Cause or in
connection with your Permanent Disability) exclusively: (i) a material
diminution in your authority, duties, or responsibilities; (ii) a material
diminution in the authority, duties, or responsibilities of the supervisor to
whom you are required to report; (iii) a requirement that you report to someone
else other than your Reporting Senior or similar positions then in effect that
results in a material change in your reporting structure; (iv) a material
diminution in the budget over which you retain authority (except for good faith
budget adjustments necessitated by the legitimate business needs of the
Company); (v) a material change in geographic location at which you must perform
services under this Agreement from the Company’s offices at which you were
principally employed; or (vi) any other action or inaction that constitutes a
material breach by the Company of the terms of the Agreement. A termination of
your employment shall not be deemed to be for Good Reason unless: (1) you
provide notice to the Company of the existence of the event or condition
constituting the basis for your Good Reason termination within thirty (30) days
after such event or condition initially occurs or exists; (2) the Company fails
to cure such event or condition within thirty (30) days after receiving such
notice; and (3) your termination of employment occurs not later than ninety
(90) days after such event or condition initially occurs or exists.

(c) Termination Without Cause or for Disability. The Company may terminate your
employment under this Agreement without Cause or for “Disability” (defined by
reference to the employee long-term disability plan of the Company or a
subsidiary that covers you) at any time during the Term by written notice to you
in accordance with the Company’s Executive Severance Plan at least thirty
(30) days prior to the date of such termination. Termination without Cause shall
include, without limitation, the involuntary termination of your employment
without Cause upon the expiration of the Term as set forth in paragraph 1 above.

(d) Termination as a Result of Death. Your employment with the Company shall
terminate in the event of your death.

 

7



--------------------------------------------------------------------------------

(e) Termination Payments/Benefits. Subject to paragraph 7 and, as applicable,
paragraph 9, and pursuant to the terms, and subject to the conditions, of the
Company’s Executive Severance Plan, but in no event less than the benefits as
provided in this Agreement, in the event that your employment terminates under
paragraph 8(b), (c) or (d), you (or your estate or legal representative, if
applicable) shall thereafter receive the following benefits (in each case less
applicable deductions and withholding taxes); provided, however, that in no
event shall you receive the following benefits if your employment terminates on
your own initiative for any reason other than Good Reason:

 

  (i) Accrued Benefits. The portion of your Annual Salary earned, but not yet
paid, through your Date of Termination; any Annual Incentive earned, but not yet
paid, for a completed fiscal year preceding the Date of Termination; and any
accrued paid vacation, sick leave, sabbatical, holiday and other paid-time off,
to the extent not yet paid (collectively, the “Accrued Benefits”). The Accrued
Benefits shall be paid in a single lump sum within 30 calendar days after your
Date of Termination, or as otherwise may be provided in a valid deferral
election made pursuant to the terms of the Company’s deferred compensation plan.

 

  (ii) Pro-Rated Annual Incentive. A Pro-Rated Annual Incentive, which shall be
paid in a single lump sum at the same time that payments are made to other
participants in the annual incentive plan for that fiscal year (pursuant to the
terms of the applicable plan but in no event later than March 15 of the fiscal
year immediately following the fiscal year during which your Date of Termination
occurs), or as otherwise may be provided in a valid deferral election made
pursuant to the terms of the Company’s deferred compensation plan, and shall be
in lieu of any annual incentive that you would have otherwise been entitled to
receive under the terms of the annual incentive plan covering you for the fiscal
year during which your Date of Termination occurs.

 

  (iii) Severance Payment. As additional severance (and not in lieu of any
annual incentive for the fiscal year in which your Date of Termination occurs),
a severance payment equal to 1.5 times the sum of your Base Salary and Target
Annual Incentive. The severance shall be paid in a single lump sum within 20
calendar days after the Release Deadline.

 

  (iv)

Health Care Coverage. As long as you pay (or your estate or legal representative
pays) the required full monthly premiums for coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), the Company shall provide you and,
as applicable, your eligible dependents with continued medical, vision and
dental coverage, on the same basis as provided to Company’s active executives
and their dependents for 18 months (or, if earlier, until you first become
eligible for such coverage under a plan maintained by another employer or your
spouse’s employer). In addition, within 20 calendar days after the Release
Deadline, the Company shall pay to you a lump sum cash payment equal to 18 times
the monthly medical, vision and dental premiums under COBRA (regardless of
whether you elect to participate in the Early Retiree Medical Plan) based on the

 

8



--------------------------------------------------------------------------------

  level of coverage in effect for you (e.g., employee only or family coverage)
on the Date of Termination;

 

  (v) Life Insurance. The Company shall take all steps reasonably necessary to
continue the life insurance coverage applicable to you on your Date of
Termination (and if the policy cannot be continued in its then-current form, the
Company shall exercise any required conversion features to continue the policy),
at no cost to you, for 1.5 years following your Date of Termination. The amount
of such coverage will be reduced by the amount of life insurance coverage
furnished to you at no cost by a third party employer.

 

  (vi) Financial Planning. An net amount of $10,000, which is intended to cover
the approximate cost of financial planning services for you for a period of one
year after your Date of Termination. This financial planning stipend shall be
paid in a single lump sum within 20 calendar days after the Release Deadline.

 

  (vii) Outplacement. The Company shall, at its sole expense as incurred,
provide you with outplacement services from a recognized outplacement service
provider for 12 months, the scope of such services to be determined in the sole
discretion of the Company.

 

  (viii) Equity Award. The Restricted Share Units granted to you on the Grant
Date pursuant to paragraph 3(c) of this Agreement that have not yet vested as of
your Date of Termination shall vest, but only to the extent specifically
provided in the applicable award agreement for such grant, and will be payable
in accordance with the terms, and subject to the conditions, of the award
agreement.

(f) Termination of Benefits. Notwithstanding anything in this Agreement to the
contrary (except as otherwise provided in paragraph 8(e) with respect to medical
and dental benefits, life insurance, financial planning and outplacement),
participation in all the Company benefit plans and programs will terminate upon
the termination of your employment except to the extent otherwise expressly
provided in such plans or programs and subject to any vested rights you may have
under the terms of such plans or programs.

(g) Resignation from Official Positions. If your employment with the Company
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with the
Company or any of its affiliated companies and all board seats or other
positions in other entities you held on behalf of the Company. If, for any
reason, this paragraph 8(g) is deemed insufficient to effectuate such
resignation, you agree to execute, upon the request of the Company, any
documents or instruments which the Company may deem necessary or desirable to
effectuate such resignation or resignations, and you hereby authorize the
Secretary and any Assistant Secretary of the Company to execute any such
documents or instruments as your attorney-in-fact.

9. Severance Contingent On Release. Any compensation and benefits to be provided
under the Company’s Executive Severance Plan and described in paragraph
8(e)(ii), (iii), (iv), (v), (vi), (vii) or (viii) shall be provided only if you
(or in the case of your death or Disability, your legal

 

9



--------------------------------------------------------------------------------

representative, if applicable) execute and do not later revoke or materially
violate a release of claims the form of that certain Form of Release attached to
the Company’s Executive Severance Plan (with such changes as the Company may
determine to be required or reasonably advisable in order to make the release
enforceable and otherwise compliant with applicable law) (the “Release”). The
Release must be executed by you and become effective and irrevocable in
accordance with its terms no later than the fifty-second (52nd) day following
termination of your employment (the “Release Deadline”).

10. Change in Control Protections. You shall be included in and covered by the
Company’s Executive Change in Control Plan (the “CIC Plan”), which is
incorporated herein by reference. Your Termination Pay Multiple, as defined in
the CIC Plan, will be at least “2.0”. In the event that such CIC Plan is
terminated or you are excluded from the plan for any reason during the Term, the
Company agrees to promptly amend this Agreement so that you are similarly
covered and eligible for the same benefits and protection thereunder.

11. Company’s Policies. You agree that, during your employment hereunder, you
will comply in all material respects with all of the Company’s written policies,
including, but not limited to, the Company’s Employee Handbook and Code of
Ethics.

12. Indemnification; Liability Insurance. If you are made a party to, are
threatened to be made a party to, receive any legal process in, or receive any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you were an officer, director,
employee, or agent of the Company or any of its affiliated companies, or were
serving at the request of or on behalf of the Company or any of its affiliated
companies, the Company shall indemnify and hold you harmless to the fullest
extent permitted or authorized by the Company’s Articles of Incorporation or
Code of Regulations or, if greater, by the laws of the State of Tennessee,
against all costs, expenses, liabilities and losses you incur in connection
therewith. Such indemnification shall continue even if you have ceased to be an
officer, director, employee or agent of the Company or any of its affiliated
companies, and shall inure to the benefit of your heirs, executors and
administrators. The Company shall reimburse you for all costs and expenses you
incur in connection with any Proceeding within 20 business days after receipt by
the Company of a written request for such reimbursement and appropriate
documentation associated with such expenses. In addition, the Company agrees to
maintain a director’s and officer’s liability insurance policy or policies
covering you at a level and on terms and conditions no less favorable than the
Company provides it directors and senior-level officers currently (subject to
any future improvement in such terms and conditions), until such time as legal
or regulatory action against you are no longer permitted by law.

13. Notices. All notices under this Agreement must be given in writing, by
personal delivery facsimile or by mail, if to you, to the address shown on this
Agreement (or any other address designated in writing by you), with a copy to
any other person you designate in writing, and, if to the Company, to your
Reporting Senior to the address shown on this Agreement (or any other address
designated in writing by the Company), with a copy, to the attention of the
Company’s Chief Executive Officer. Any notice given by mail shall be deemed to
have been given three days following such mailing.

 

10



--------------------------------------------------------------------------------

14. Assignment. This is an Agreement for the performance of personal services by
you and may not be assigned by you, without the prior written consent of the
Company, otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by your legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. Except as provided in the
immediately following sentence, this Agreement shall not be assignable by the
Company without your prior written consent. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. “Company” means the Company as defined in
this Agreement and any successor to its business and/or assets as described
above that assumes and agrees to perform this Agreement by operation of law or
otherwise.

15. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Tennessee.

16. No Implied Contract. Nothing contained in this Agreement shall be construed
to impose any obligation on the Company or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

17. Entire Understanding. Except where specifically stated otherwise herein,
this Agreement contains the entire understanding of the parties hereto relating
to the subject matter contained in this Agreement, and can be changed only by a
writing signed by both parties. The letter agreement between you and the Company
dated May 7, 2010, and as amended on February 17, 2011, is hereby superseded and
replaced in its entirety and considered null and void as of the Effective Date.
Capitalized terms used in this Agreement without definition shall have the
meaning given to such terms in the Company’s Executive Severance Plan.

18. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

19. Deductions and Withholdings. All amounts payable under this Agreement shall
be paid less deductions and income and payroll tax withholdings as may be
required under applicable law.

20. Compliance with Section 409A of the Code.

(a) Section 409A of the Internal Revenue Code (“Section 409A”) imposes payment
restrictions on “separation pay” (i.e., payments owed to you upon termination of
employment).

 

11



--------------------------------------------------------------------------------

Failure to comply with these restrictions could result in negative tax
consequences to you, including immediate taxation, interest and a 20% penalty
tax. It is the Company’s intent that this Agreement be exempt from the
application of, or otherwise complies with, the requirements of Section 409A.
Specifically, any taxable benefits or payments provided under this Agreement are
intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the involuntary separation pay
exceptions to Section 409A of the Code, to the maximum extent possible. If
neither of these exceptions applies, then notwithstanding any provision in this
Agreement to the contrary:

 

  (i) All amounts that would otherwise be paid or provided during the first six
months following the Date of Termination shall instead be accumulated through
and paid or provided (together with interest on any delayed payment at the
applicable federal rate under the Internal Revenue Code), on the first business
day following the six-month anniversary of your termination of employment.

 

  (ii) Any expense eligible for reimbursement must be incurred, or any
entitlement to a benefit must be used, during the Term (or the applicable
expense reimbursement or benefit continuation period provided in this
Agreement). The amount of the reimbursable expense or benefit to which you are
entitled during a calendar year will not affect the amount to be provided in any
other calendar year, and your right to receive the reimbursement or benefit is
not subject to liquidation or exchange for another benefit. Provided the
requisite documentation is submitted, the Company will reimburse the eligible
expenses on or before the last day of the calendar year following the calendar
year in which the expense was incurred.

(b) For purposes of this Agreement, “termination of employment” or words or
phrases to that effect shall mean a “separation from service” within the meaning
of Section 409A.

If the foregoing correctly sets forth our understanding, please sign, date and
return all three (3) copies of this Agreement to the undersigned for execution
on behalf of the Company; after this Agreement has been executed by the Company
and a fully-executed copy returned to you, it shall constitute a binding
agreement between us.

 

Sincerely yours,

 

SCRIPPS NETWORKS INTERACTIVE, INC.

/s/ Kenneth W. Lowe

Kenneth W. Lowe

Chairman, President and Chief Executive Officer

ACCEPTED AND AGREED /s/ Cynthia L. Gibson Cynthia L. Gibson Dated:   11/27/2012

 

12



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED SHARE UNIT AGREEMENT

 

13